  Case 2:19-cv-06014-RGK-E Document 103 Filed 12/22/20 Page 1 of 1 Page ID #:1255

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. 2:19-cv-06014-RGK-Ex                                     Date 12/22/2020

Title: Michael R. Augustine v. Transamerica Life Insurance Company et al

Present: The Honorable R. GARY KLAUSNER, U.S. DISTRICT JUDGE




                Joseph Remigio                                         Not reported
                Deputy Clerk                                     Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
Not Present                                        Not Present




Proceedings:    G In Court          G
                                    ✘ In Chambers       G Counsel Notified

G Case previously closed in error. Make JS-5.

✘ Case should have been closed on entry dated 10/16/2020 [99]
G                                                                        .

G Case settled but may be reopened if settlement is not consummated within                         days.
  Make JS-6.

G Other

G Entered                                  .




                                                                  Initials of Preparer       jre




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
